Citation Nr: 9934518	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  97-17 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disorder.

2.  Whether the assignment of a 30 percent rating for 
degenerative joint disease, status post left knee 
meniscectomy was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
November 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for 
degenerative joint disease, left knee meniscectomy, and 
assigned a 30 percent rating effective August 30, 1996; this 
rating action also denied service connection for a right 
wrist disorder. 

On July 29, 1999, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board, 
sitting at the RO.  A transcript of that hearing is of 
record.  Additional evidence was submitted at the hearing, 
and the veteran waived review by the RO. 

At his personal hearing in July 1999, the veteran and his 
representative raised a claim of entitlement to service 
connection for a right wrist disorder as secondary to his 
service-connected left knee disorder.  Review of the record 
reveals that the RO has not considered the claim for the 
right wrist on this basis.  The Board therefore refers this 
claim to the RO for appropriate action.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has made a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Thus, the Board has framed 
the issue regarding the service-connected left knee disorder 
as noted on the title page.  

For reasons that will be set forth below, the issue of 
entitlement to an increased evaluation for degenerative joint 
disease, status post left knee meniscectomy will be addressed 
in the remand section following the decision.  


FINDINGS OF FACT

1.  The veteran did not clearly and unmistakably have a right 
wrist disorder prior to his entry into active duty.  

2.  There is no competent medical evidence of a nexus between 
the veteran's currently diagnosed right wrist disorder and 
military service.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable evidence that a right wrist 
disorder existed prior to service does not exist, and the 
presumption of soundness with regard to that disorder is not 
rebutted.  38 U.S.C.A. § 1111 (West 1991).  

2.  The veteran's claim of entitlement to service connection 
for a right wrist disorder is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The record reflects that the veteran entered active duty in 
October 1967.  At his induction examination in August 1967, 
the veteran, who reported that he was right-handed and a 
welder, indicated that he had occasional right hand pain; 
clinical evaluation of the upper extremities was reported as 
normal.  On January 20, 1968, the veteran was seen at an army 
clinic for complaints of pain in the right wrist and elbow; 
he indicated that he injured his right hand as a child.  
Examination of the right wrist revealed motion of 45 degrees 
of extension and flexion; he had shortening, and skin 
contracture of D5.  There was no crepitus on motion, and no 
tenderness or deformity of the carpal navicular was noted.  
The impression was questionable old fracture navicular.  
Service medical records also reflect that the veteran was 
treated extensively for injury to the left knee sustained in 
a fall on February 4, 1968; those records do not show any 
complaints related to the right wrist or otherwise suggest 
that an injury to the wrist was sustained at that time.  A 
Physical Board evaluation conducted in September 1968 was 
silent with respect to any complaints, findings, or diagnosis 
of a right wrist disorder.  

The veteran's application for a right wrist disorder (VA Form 
21-526) was received in August 1996.  He claimed that he 
sustained a sprain of the wrist on February 4, 1968, when he 
fell, injuring his knee.  Submitted in support of his claim 
were private treatment reports dated from June 1985 to March 
1988, which show that the veteran received ongoing clinical 
evaluation for a right wrist disorder.  These records 
indicate that the veteran was seen at an emergency room on 
June 30, 1985 for complaints of right wrist pain, after he 
fell at work and injured his right wrist.  X-ray study of the 
right hand revealed sclerosis of the lunate bone with 
subchondral cyst formation, consistent with avascular 
necrosis of the lunate; there were associated osteoarthritic 
changes of the radiocarpal joint in this region.  The 
impression was sprained wrist and probable aseptic necrosis 
of lunate; he was treated with ice and ace wrapping following 
the injury, and heat and warm soaks thereafter.  

The above records show that the veteran was seen in July 1985 
for orthopedic evaluation, at which time it was reported that 
x-ray review demonstrated changes in the carpal lunate on the 
right side, consistent with Kienbock's disease or avascular 
necrosis of the lunate.  The examiner stated that this was 
certainly not due to the accident; however, symptomatology 
may be related to the condition with exacerbation secondary 
to a fall at work.  The veteran was again received at an 
emergency room on March 30, 1988, for complaints of painful 
right wrist; he indicated that the pain started after 
twisting his wrist while working.  X-ray study of the right 
wrist revealed evidence of old lunate avascular necrosis and 
probable radial deformity, secondary to fracture; however, no 
evidence of acute bone trauma was seen.  The pertinent 
diagnosis was sprained right wrist pain; medication was 
prescribed.  

Private treatment records dated from August 1990 to September 
1996 reflect that the veteran continued to receive clinical 
attention and treatment for several disabilities, including 
painful right wrist.  Among these records is a private 
hospital report indicating that the veteran was admitted to a 
hospital in June 1994, at which time he stated that around 
1980, while working on a ship, he slipped and fell on the 
floor striking his right hand.  Since the accident, he had 
sporadic pain over the wrist area that became more severe and 
more frequent; he also indicated that he had difficulty on 
motion of his joint.  The pertinent diagnosis was advanced 
Kienbock's disease of the right wrist.  The veteran underwent 
shortening osteotomy right distal radius; excision of the 
radial styloid; and carpal tunnel release.  

Received in September 1997 were reports of accidental injury 
from the Department of Labor dated from August 1982 to 
September 1993.  These records indicate that the veteran 
injured his right wrist while performing his occupational 
duties at work on August 30, 1982, June 29, 1985, March 28, 
1988, and September 3, 1993.  None of the above records make 
reference to the right wrist disorder being of service onset.  

At his personal hearing in July 1999, the veteran reported 
that he burned his right hand as a child, a fact that he 
reported at the time of his enlistment.  The veteran 
indicated that he sought treatment for his right wrist in 
January 1968, at which time he was given pain medications.  
In response to questioning he stated that he had not fallen 
at that time, but just began experiencing pain.  He explained 
that he did not seek further treatment for his right wrist 
because he was preoccupied with the more painful left knee.  
The veteran stated that after his release from active duty, 
he sought treatment for his right wrist at the Peninsula 
Hospital in Birmingham; however, he was informed that all of 
their records were destroyed up to 1975.  He claimed that he 
saw a doctor 3 or 4 times around 1969 or 1970.  The veteran 
indicated that he fell and injured his right wrist while 
working in 1979, 1982, 1985, 1990 and 1993; he stated that he 
received workman's compensation for those injuries.  It was 
argued that the right wrist injury was a direct result of an 
injury that the veteran suffered while on active duty; he 
also maintained that he suffered additional injury to his 
right wrist and hand as a result of the left knee giving out.  

B.  Legal analysis.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a pre-existing injury or 
disease contracted in line of duty. 38 U.S.C.A. § 1110.  The 
law also provides that service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection is warranted for a disability if the 
evidence supports the claim or is in relative equipoise; if 
the preponderance of the evidence is against the claim, the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  38 
U.S.C.A. § 1111.  The presumption of sound condition provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  This presumption attaches 
only where there has been an entry examination during which 
the later-complained-of disability was not detected.  Where a 
report of service entrance examination is not of record, the 
Board must accord the veteran the presumption of soundness at 
service entry, absent clear and unmistakable evidence to the 
contrary.  The term "noted" denotes only such conditions as 
are recorded in examination reports.  A reported history of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; Crowe v. 
Brown, 7 Vet. App. 238 (1994).  

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that a disability or disease existed 
prior to service.  The burden of proof is on VA to rebut the 
presumption by producing clear and unmistakable evidence that 
the veteran's disability existed prior to service.  In 
determining whether there is clear and unmistakable evidence 
that an injury or disease existed prior to service, the Board 
considers the history recorded at the time or examination 
together with all other material evidence, including medical 
judgments, accepted medical principles, and the veteran's 
history of clinical factors.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304; Crowe.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498 
(1995), outlined a three prong test which established whether 
a claim is well-grounded.  The Court stated that in order for 
a claim to be well-grounded, there must be competent evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

As noted above, a veteran is presumed to be in sound 
condition when examined for service, except as to defects 
noted at the time of the examination.  In this case, although 
the veteran reported occasional right hand pain at the time, 
physical examination at enlistment did not reveal any right 
wrist disorder.  As such, a presumption of a sound condition 
at service entrance initially attaches in this case.  See 
Crowe v. Brown, 7 Vet. App. 238 (1994); 38 C.F.R. § 3.304.  
Such may be rebutted by clear and unmistakable evidence.  
There is a notation in the service medical records suggesting 
that the veteran's right wrist disorder may have preexisted 
service.  For example, when seen in January 1968, the veteran 
reported that he injured his right hand as a child.  This 
history does not, in the Board's opinion, constitute evidence 
of the weight necessary to rebut the presumption of 
soundness.  The Board is aware that the burden of proof is on 
the government to rebut the presumption of sound condition 
upon induction and that the Court has described the burden as 
a "formidable" one.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The Court has further determined that a history 
of a disorder, or the probability that a disorder existed 
prior to service, with no previous treatment or diagnosis 
with respect to the condition, does not in itself clearly and 
unmistakably establish that the disease existed prior to 
service.  Id.  Thus, it is the judgment of the Board that the 
evidence of record does not clearly and unmistakably 
establish that the veteran's right wrist disorder pre-existed 
service.  Accordingly, it can be presumed that the veteran's 
right wrist was in sound condition at his entry into service.  

Next the Board proceeds to the question of whether the 
veteran has established a well-grounded claim.  In this 
regard, the Board notes that the service medical records 
reveal that the veteran was treated on one occasion during 
service for right wrist pain, with the possibility of a 
questionable old fracture of the navicular; however, there 
were no further complaints, findings and/or diagnosis of a 
right wrist disorder during service.  This treatment occurred 
a few weeks before the February 4, 1968 fall which damaged 
the left knee.  (Although some of the service medical records 
date the knee injury as occurring on January 4, 1968, the 
weight of the evidence, including the line of duty 
investigation, clearly establishes that it happened the 
following month.)  Contrary to the veteran's testimony, there 
is simply no evidence which supports his assertion that he 
injured the right wrist at that time.  

A right wrist disorder is not clinically shown of record 
until 1985, approximately 27 years after veteran's discharge 
from military service.  Post-service medical records reflect 
that the veteran is currently diagnosed with advanced 
Kienbock's disease of the right wrist; however, there is no 
competent medical evidence of a nexus between the currently 
diagnosed right wrist disorder and the veteran's one episode 
of treatment for right wrist and elbow pain in service.  In 
fact, a private hospital report dated in June 1994 indicates 
that the veteran's right wrist disorder originated in an 
industrial accident in 1980, many years after veteran's 
discharge from service.  In sum, there is no competent 
medical evidence of record which establishes a nexus between 
currently right wrist disorder and service.  Numerous reports 
of treatment for the right wrist do not contain any evidence 
linking such disability to service or the inservice fall.  

The only evidence linking the contended right wrist disorder 
to service consists of the contentions and testimony of the 
veteran.  However, lay evidence is inadequate to establish 
the medical nexus required by Caluza.  The Court held that 
lay persons are competent to testify as to what they actually 
observed and what is within the realm of their personal 
knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
the Court has also held that lay testimony is not competent 
to prove a matter requiring medical expertise.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The veteran is not medically 
trained and is not competent to testify as to the existent or 
etiology of his right wrist disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

As noted, the Court has stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak.  If no cognizable evidence is submitted to 
support a claim, the claim cannot be well-grounded.  
Grottveit citing Tirpak.  Consequently, the veteran has not 
met the initial burden under 38 U.S.C.A. § 5107(a) as the lay 
evidence submitted does not cross the threshold of mere 
allegation.  Thus, the claim is not well-grounded as it lacks 
plausibility.  

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
however, the RO has complied substantially with this 
obligation in its June 1997 Statement of the Case and the 
January 1998 Supplemental Statements of the Case.  


ORDER

The appeal as to the issue of entitlement to service 
connection for a right wrist disorder is denied as not well-
grounded.  


REMAND

The veteran essentially contends that his service-connected 
left knee disorder is more disabling than reflected by the 30 
percent rating currently assigned.  At his personal hearing 
in July 1999, the veteran indicated that he had problems with 
the left knee locking and giving way; he also indicated that 
he had problems with swelling of the left knee at the end of 
the day.  The veteran noted that he had stiffness of the left 
knee in the morning.  The veteran also noted that he had 
difficulty walking on uneven surfaces and negotiating stairs.  
He stated that he currently wore a brace on the left knee, 
and he had been issued a cane.  The veteran related that he 
had had 2 knee replacements, and he was currently receiving 
treatment at the VA medical center in San Francisco.  

The veteran also testified that he had been unable to obtain 
and maintain gainful employment as a result of his left knee 
disorder.  The service representative argued that the current 
evaluation assigned for the left knee was based on inadequate 
medical records; he also noted that the veteran had not been 
evaluated for a number of years for his left knee disorder.  
The service representative also contended that consideration 
should be given to the opinion of VA's General Counsel which 
addressed the rating of knee disorders, specifically the 
possibility of establishing a separate rating for arthritis 
of the left knee.  

The Board finds that the veteran has submitted evidence that 
is sufficient to justify a belief that his claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v 
Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  Therefore, VA has a duty to assist him 
in the development of facts pertinent to his claim.  Id.  

The Board notes that the veteran is currently rated as 30 
percent disabled for his left knee under Diagnostic Code 
5257.  That diagnostic code governs ratings representing 
functional impairment of the knee due to recurrent 
subluxation and lateral instability.  However, the record 
reflects that the veteran also has degenerative arthritis of 
the left knee.  A July 1, 1997, opinion of the General 
Counsel (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and subluxation/instability of a service-connected 
knee disability(ies) may be rated separately under Diagnostic 
Codes 5003 and 5257 (38 C.F.R. Part 4 (1999)).  In a 
subsequent opinion, VAOPGCPREC 9-98, VA's General Counsel 
clarified criteria for a separate evaluation for arthritis.  
The RO has not considered a separate rating to include a non-
compensable rating under Diagnostic Code 5010-5003.  

The Board notes that in view of the aforementioned General 
Counsel opinions, if the veteran exhibits both recurrent 
subluxation/lateral instability as well as limitation of 
motion of the left knee due to arthritis, then he is entitled 
to consideration of separate compensable ratings under the 
relevant diagnostic codes.  With regard to limitation of 
motion, the veteran may be assigned a separate rating for his 
arthritis if that arthritis restricts his motion to a zero 
percent rating under Diagnostic Code 5260 or 5261.  In 
addition, a separate rating for arthritis may also be based 
on x-rays findings and painful motion under 38 C.F.R. § 4.59 
(1999).  Moreover, the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1999) must be considered in assigning an evaluation 
for arthritis under Diagnostic Code 5003, and the RO must 
consider functional loss and clearly explain the impact of 
pain upon the disability.  If the veteran does not at least 
meet the criteria for a zero-percent rating under either of 
those Codes, there is no additional disability for which a 
rating may be assigned.  Where additional disability is 
shown, however, a veteran rated under Diagnostic Code 5257 
can also be compensated under Diagnostic Code 5003 and vice 
versa.  

In order to apply the directives of the General Counsel 
opinions, an additional VA examination is necessary.  In 
addition, the Board notes that in the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court expounded on the 
evidence required for a full evaluation of orthopedic 
disabilities.  In the DeLuca case, the Court held that 
ratings based on limitation of motion do not subsume 38 
C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating increased rating claims where a 
rating under the diagnostic codes governing limitation of 
motion should be considered.  However, in that regard, the 
Board notes that the provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45, should only be considered in conjunction with 
the Diagnostic Codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).  

Therefore, in light of DeLuca, the VA examiner should 
ascertain whether the veteran's service-connected left knee 
disorder results in the following: weakened movement, excess 
fatigability, or incoordination of the right knee; and, if 
so, whether the weakened movement, excess fatigability, or 
incoordination cause additional range of motion loss.  The 
examiner should also opine as to whether pain significantly 
limits functional ability of the right knee either during 
flare-ups or when the right knee is used repeatedly.  The 
examiner should indicate the degree of additional range of 
motion loss due to pain on use or during flare-ups.  

The Board also notes that, at his personal hearing in July 
1999, the veteran testified that he recently has been 
provided treatment at the VA Medical Center in San Francisco, 
California.  VA treatment records are constructively included 
within the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  If records of VA treatment are material to the issue 
on appeal and are not included within the claims folder, a 
remand is necessary to acquire such VA records.  

Furthermore, upon review of the December 1996 examination 
report, the examiner noted that there was a limited chart 
available for review by the examining physician.  The duty to 
assist includes the duty to develop facts when the record 
before the Board is clearly inadequate.  EF v. Derwinski, 1 
Vet. App. 324 (1991); Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
actions: 

1.  The RO should request that the 
veteran identify the names, addresses and 
approximate dates of treatment of all VA 
and other health care providers who have 
treated him in recent years for his 
service-connected left knee disorder.  
After securing any necessary releases, 
the RO should obtain copies of all VA and 
private treatment records (not already of 
record), including those from VAMC San 
Francisco, for association with the 
claims folder.  

2.  The RO should inform the veteran of 
the criteria of 38 C.F.R. § 3.655 and 
schedule him for a VA orthopedic 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's degenerative joint disease, 
status post left knee meniscectomy.  The 
claims file should be made available to 
the examiner prior to the examination and 
he/she should note that it was provided.  

Such tests as deemed necessary should be 
performed.  These tests should include a 
complete test of the range of motion of 
the left knee joint.  All findings should 
be reported in detail.  The examiner 
should be asked to determine whether the 
left knee disability is manifested by 
recurrent subluxation and lateral 
instability.  In addition, the examiner 
should comment on the level of functional 
loss and clearly explain the impact of 
pain upon the disability.  The examiner 
should clearly state whether pain and/or 
the arthritis of the left knee, if the 
arthritis is shown on x-ray, causes 
limitation of motion of the left knee and 
if so, the limitation should be expressed 
in degrees of limitation of flexion or 
extension.  If the arthritis is shown on 
x-ray the examiner should state whether 
it causes painful motion.  

In addition, in accordance with DeLuca, 
the examiner should also be asked to 
determine whether the left knee exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service-connected left knee disability; 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion on whether pain significantly 
limits functional ability during flare-
ups or when the left knee is used 
repeatedly.  This should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
The examiner should provide the rationale 
for any opinion given.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to an increased rating for 
degenerative joint disease, status post 
left meniscectomy.  In addressing this 
issue, the RO should consider all 
pertinent diagnostic codes in the VA's 
Schedule for Rating Disabilities and 38 
C.F.R. Part 4 and the application of 38 
C.F.R. § 4.40, regarding functional loss 
due to pain, and 38 C.F.R. § 4.45, 
regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint and 38 C.F.R. § 4.59 regarding 
painful motion due to arthritis.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In additional, the RO should consider 
whether the components of the veteran's 
left knee disorder should be separately 
rated in accordance with VAOPGCPREC 23-
97.  Consideration of a "staged" rating 
pursuant to Fenderson must also be 
addressed on readjudication.  

5.  If the decision remains adverse to 
the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case which 
summarizes the pertinent evidence, all 
applicable law and regulations, including 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45, as well as VAOPGCPREC 23-97, and 
reflects detailed reasons and bases for 
the decision.  They should then be 
afforded the applicable time period in 
which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals






